Name: 2012/640/EU: Commission Implementing Decision of 11Ã October 2012 on the allocation to Spain of additional days at sea within ICES Divisions VIIIc and IXa excluding the Gulf of Cadiz (notified under document C(2012) 7086)
 Type: Decision_IMPL
 Subject Matter: fisheries;  international law;  natural environment;  maritime and inland waterway transport;  Europe
 Date Published: 2012-10-17

 17.10.2012 EN Official Journal of the European Union L 284/13 COMMISSION IMPLEMENTING DECISION of 11 October 2012 on the allocation to Spain of additional days at sea within ICES Divisions VIIIc and IXa excluding the Gulf of Cadiz (notified under document C(2012) 7086) (Only the Spanish text is authentic) (2012/640/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 43/2012 of 17 January 2012 fixing for 2012 the fishing opportunities available to EU vessels for certain fish stocks and groups of fish stocks which are not subject to international negotiations or agreements (1), and in particular point 8 of Annex IIB thereto, Whereas: (1) Point 5.1 in conjunction with Table I of Annex IIB to Regulation (EU) No 43/2012 specifies the maximum number of days on which Union vessels of an overall length equal to or greater than 10 meters carrying on board the regulated gears trawls (Danish seines and similar gears of mesh size equal to or lager than 32 mm and gill-nets of mesh size equal to or lager than 60 mm and bottom long-lines) may be present within ICES Divisions VIIIc and IXa excluding the Gulf of Cadiz from 1 February 2012 to 31 January 2013. (2) Point 8.5 of Annex IIB to Regulation (EU) No 43/2012 allows the Commission to allocate by means of an implementing act an additional number of days at sea on which a vessel may be authorised by its flag Member State to be present within the area when carrying on board any regulated gear, on the basis of permanent cessations of fishing activities that have taken place between 1 February 2011 and 31 January 2012. (3) On 28 June 2012 Spain submitted a request showing that eight fishing vessels have permanently ceased activities between 1 February 2011 and 31 January 2012. In view of the data submitted and having regard to the calculation method laid down in point 8.2 of that Annex, seven additional days at sea for the vessels referred to in point 1 of that Annex should be allocated to Spain for the period from 1 February 2012 to 31 January 2013. (4) The measures provided for in this Decision are in accordance with the opinion of the Fisheries and Aquaculture Committee, HAS ADOPTED THIS DECISION: Article 1 The maximum number of days at sea for which a vessel flying the flag of Spain may be authorised to be present in ICES Divisions VIIIc and IXa excluding the Gulf of Cadiz carrying on board any regulated gear and not subject to any of the special conditions listed in point 6.1 of Annex IIB to Regulation (EU) No 43/2012, as laid down in Table I of that Annex, shall be increased to 157 days per year. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 11 October 2012. For the Commission Maria DAMANAKI Member of the Commission (1) OJ L 25, 27.1.2012, p. 1.